               Case 18-10512-KBO   Doc 1972-2   Filed 09/30/20   Page 1 of 3




                                       Exhibit A




57772/0001-21383075v1
               Case 18-10512-KBO              Doc 1972-2          Filed 09/30/20       Page 2 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              )
 In re:                                                       )     Chapter 11
                                                              )
 Zohar III, Corp., et al.,1                                   )     Case No. 18-10512 (KBO)
                                                              )
                                     Debtors.                 )     Jointly Administered
                                                              )
                                                              )     Related to D.I. 1915, ____
                                                              )

                   ORDER AUTHORIZING FILING OF BRIEF UNDER SEAL

          Upon consideration of the motion (the “Motion”)2 filed by PPMG for entry of an order,

pursuant to section 107(b) of the Bankruptcy Code, Bankruptcy Rule 9018, Local Rule 9018-1,

the Settlement Order, and the Settlement Agreement, authorizing PPMG to file certain portions of

the Sealed Brief under seal; and a publicly viewable redacted version of the Sealed Brief having

been filed in these cases at Docket No. 1971; it appearing that there is good and sufficient cause

for the relief set forth in this Order; and the Court having found that it has jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334(b), and the Amended Standing Order of Reference

from the United States District Court for the District of Delaware dated as of February 29, 2012;

and the Court having found that venue of these cases and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that this matter is a core

proceeding pursuant to 28 U.S.C. § 157(b); and the Court having found that notice of the Motion

has been given as set forth in the Motion and that such notice is adequate and no other or further

notice need be given; and that the legal and factual bases set forth in the Motion support the relief


 1
     The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
     Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
     (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3
     Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
 2
     Capitalized terms not otherwise defined herein shall have the meanings afforded to them in the Motion.


57772/0001-21383075v1
               Case 18-10512-KBO         Doc 1972-2       Filed 09/30/20     Page 3 of 3




granted herein; and after due deliberation and sufficient cause appearing therefor, it is hereby

ORDERED:

         1.       The Motion is GRANTED as provided herein.

         2.       PPMG is authorized to file those portions of the Sealed Brief that were redacted in

Docket No. 1971 (the “Sealed Material”) under seal.

         3.       The Sealed Material shall not be made available to anyone, except to the Court, the

U.S. Trustee, the Debtors, MBIA, the Zohar III Controlling Class, U.S. Bank, and other parties in

interest as may be ordered or otherwise required by the Court, and all parties receiving the Sealed

Material shall maintain its confidentiality and the confidentiality of its subject matter, including in

connection with any pleadings filed with this Court.

         4.       The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

         5.       PPMG is authorized and empowered to take all actions necessary to implement the

relief granted in this Order.

         6.       The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this order.




                                                    2
57772/0001-21383075v1
